DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 2014/0132699),  Ahn (US 2019/0222775) or Sakuraba et al (US 2013/0063539 – Hereinafter Saku)  in view of White (US 2008/0012936),  Norris et al (US 2018/0343534).
Claims 1, 12 and 13, Setton or Ahn teaches an information processing apparatus, method and program comprising
a display control section that controls a second display device present in a second space, the second display device displaying a first captured image obtained by imaging at least one or more first users present in a first space;
Setton: see Fig. 2 and 6 for images displayed at local and remote displays.  See Figs. 3-5 for steps transmitting images between the two terminals, [0058-0097];    
Ahn: Fig. 6A and 6B and [0093-0094];   OR
Saku: “The operator camera 22, which is disposed above the display section 25, captures an image of the operator and inputs a signal carrying an operator image 32, [0043-0046]” wherein 
the display control section superimposes and displays a second user object on the first captured image in accordance with line-of-sight relevant information of each of the first users, the second user object corresponding to each of at least one or more second users present in the second space.
Except the feature being bracketed out, Setton, Ahn and Saku teach “the display control section superimposes and displays a second user object on the first captured image [[in accordance with line-of-sight relevant information of each of the first users]], the second user object corresponding to each of at least one or more second users present in the second space”,
Setton: a virtual object is concurrently superimposed as an overlay displayed on devices 100 and 200, [0040] and Fig. 5;	   
Ahn: Fig. 6A and 6B and [0093-0094])… OR
Saku: superimpose and display the operator image 32 on the subject image 31, [0079];  superimpose and display the subject image 31 is on the operator image 32, [0083]),
As indicated Setton, Ahn and Saku do not teach displaying… “in accordance with line-of-sight relevant information of each of the first users”.
White teaches the feature as he discusses line of sight 182 of Figs. 84, 90-113, [0285, 0288] and Fig. 116, lines of sight 216 and 219 in relevant to position/seating of the viewer, [0328];
Norris teaches via Fig. 7  “The coordinate location 736 is on a line-of-sight 738 that extends from a head of the listener 710 to the image 730 displayed on the laptop computer 722. The coordinate location 736 is shown in empty space behind the laptop computer 722, [0130]”. Or
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching White or Norris into the teaching of Setton, Ahn or Saku for the purpose of providing greater viewing enhancement i.e., minimizing the image distortion, and real sense of presence, i.e, natural eye contact, trust and intimate presence, in a telepresence session; and also to create the content combination coordinatively proportional.
Claim 2. The information processing apparatus according to claim 1, wherein the line-of-sight relevant information includes information regarding a visual distance from the first user present in the first space to a first display device visually recognized by the first user, and the display control section controls a display position of the second user object on a basis of the information regarding the visual distance, the second user object corresponding to the second user. (White: Figs. 66-70: reasonable/desirable distance, [0255-0259].      Norris: A camera or sensor captures an image or orientation of the head of the person, and the distance of the person or head from the HPED is determined based on a size of the face and/or body image captured or sensed with the camera or sensor., [0097, 0152, 0154]; Figs. 6A and 6B: d1, d2, and d3; Fig. 7, d1).
Claim 3. The information processing apparatus according to claim 2, wherein the display control section controls a size of the first captured image (Setton: captured image in views are adjustable, [0028].  Saku: the sizes of the images are changed in accordance with the mix balances, [0090]) on the basis of the information regarding the visual distance. (Norris: A camera or sensor captures an image or orientation of the head of the person, and the distance of the person or head from the HPED is determined based on a size of the face and/or body image captured or sensed with the camera or sensor., [0097, 0152, 0154]);
Claim 7. The information processing apparatus according to claim 1, wherein the display control section changes a size of the second user object to prevent the first user and the second user object from being superimposed, the first user being displayed in the first captured image. (Setton: [0028] As depicted, first view 112 is the primary view displayed on display 110 and second view 114 is the smaller secondary view displayed on display 110. In various embodiments, the size of both first view 112 and second view 114 are adjustable.      Saku: [0090] In the above description, the method for combining images has been described with reference to PinP. Alternatively, a side-by-side method in which a plurality of images are arranged side-by-side may be used. In this case, the sizes of the images are changed in accordance with the mix balances).
Claim 8. The information processing apparatus according to claim 2, wherein the second user object corresponding to the second user is generated on a basis of an image of the second user, the image being extracted from a second user back view captured image obtained by imaging a back view of the second user. (Saku: The mobile terminal 11 includes two cameras, a subject camera 21 and an operator camera, [0040] and Figs. 1-4). 
Claim 11. The information processing apparatus according to claim 1, wherein the display control section further controls a first display device present in a first space and superimposes and displays a first user object on a second captured image in accordance with line-of-sight relevant information of each of at least one or more second users present in the second space, the first display device displaying the second captured image obtained by imaging the second user, the first user object corresponding to each of the at least one or more first users present in the first space. (See claim 1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Setton,  Ahn or Saku  in view of White Or Norris and further in view of Nakashima et al (US 2019/0043263 – Hereinafter Naka). 
Claim 10, Setton,  Ahn or Saku does not teach “the second user object is created by using information acquired from infrared light, the second user being irradiated with the infrared light, the infrared light being reflected from the second user”.
Naka teaches “In at least one embodiment, the eye gaze sensor 140 is, for example, a sensor configured to irradiate the right eye and the left eye of the user 5 with an infrared ray, and to receive reflection light from the cornea and the iris with respect to the irradiation light, to thereby detect a rotational angle of each of the user's 5 eyeballs. [0054].
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching Naka into the teaching of Setton, Ahn or Saku for the purpose of providing an eye gazing sensor a way to detect a line of sight of a user based on each detected rotational angle.
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651